ORDER
PER CURIAM.
Richard Mayfield (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of eight counts of statutory sodomy in the first degree, in violation of Section 566.062 RSMo 2000. The trial court sentenced Defendant to eight terms of life imprisonment and ordered: the terms for the first three counts to run concurrently, *793the term for the fourth count to run consecutively to the first three counts, and the terms for the remaining counts to run concurrently to each other but consecutively to the first four counts.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detañed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).